Case: 4:19-cr-00961-SRC-NCC Doc. #: 482 Filed: 04/06/21 Page: 1 of 1 PageID #: 1276


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

   UNITED STATES OF AMERICA,                     )
                                                 )
          Plaintiff(s),                          )
                                                 )
          v.                                     )       Case No. 4:19-cr-00961-SRC-1
                                                 )
   ANTHONY CALDWELL,                             )
                                                 )
          Defendant(s).                          )

                                                 Order

         This matter is before the Court on Defendant Anthony Caldwell’s [359] Motion to Sever

  and [357] Motion to Compel Disclosure Regarding Confidential Sources. Pursuant to 28 U.S.C.

  § 636(b), the Court referred the motions to United States Magistrate Judge Noelle C. Collins.

  Judge Collins held an evidentiary hearing on February 9, 2021. Docs. 419–420, 428. On March

  18, 2021, Judge Collins issued a Report and Recommendation, recommending that the Court

  deny Caldwell’s Motion for Severance and grant, in part, and deny, in part, Caldwell’s Motion to

  Compel Disclosure Regarding Confidential Sources. Doc. 475. Caldwell has not filed

  objections to the Report and Recommendation, and the time to do so has passed. After careful

  consideration, and in light of Caldwell’s failure to file objections, the Court adopts and sustains

  the thorough reasoning set forth in Judge Collin’s Report and Recommendation.

         Accordingly, the Court sustains, adopts, and incorporates Judge Collin’s [475] Report

  and Recommendation, denies Defendant Anthony Caldwell’s [359] Motion to Sever, and grants,

  in part, and denies, in part, Defendant Anthony Caldwell’s [357] Motion to Compel Disclosure

  Regarding Confidential Sources.

         So Ordered this 6th day of April 2021.


                                                STEPHEN R. CLARK
                                                UNITED STATES DISTRICT JUDGE

                                                     1
